 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWNCEY BLAKE and ERIN K.                        No. 2:18-cv-02335-JAM-AC (PS)
      McMARLIN,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      ROSEVILLE POLICE DEPARTMENT, et
15    al.,
16                       Defendants.
17

18          On October 24, 2018, this court dismissed plaintiffs’ complaint with leave to amend

19   within 30 days. ECF 8. That deadline has now passed, and plaintiffs have not filed the

20   anticipated amended complaint. Good cause appearing, IT IS HEREBY ORDERED that

21   plaintiffs shall show cause, in writing, within 14 days, why the failure to file an amended

22   complaint should not result in a recommendation that this case be dismissed for failure to

23   prosecute. The filing of an amended complaint within this timeframe will serve as cause and will

24   discharge this order. If plaintiffs fail to respond, the court will recommend dismissal of this case

25   pursuant to Local Civil Rule 110.

26   DATED: November 28, 2018

27

28
